Citation Nr: 1535880	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-25 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss disability prior to July 19, 2013, and in excess of 20 percent as of July 19, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board denied the Veteran's appeal of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of a fracture of the proximal right femur in April 2011.  The Board notes that the Veteran appealed part of the Board's April 2011 decision to the Court of Appeals for Veterans Claims, but he did not appeal entitlement to service connection for a lumbar spine disability.  In January 2014, the Board received the Veteran's Motion for Reconsideration of the Board's April 2011 decision.  The Motion for Reconsideration on the issue of entitlement to service connection for a lumbar spine disability was denied in July 2015.  

The Board also notes that in the October 2013 notice of disagreement, the Veteran indicated that a clear and unmistakable error (CUE) was made in the denial of service connection for the lumbar spine disability.  In an October 2013 communication, the Veteran clarified that his October 2013 statement was a notice of disagreement with a January 2013 rating decision and not a CUE motion. 

A September 2013 rating decision increased the rating for the bilateral hearing loss disability to 20 percent, effective July 19, 2013.  That increase did not constitute a full grant of the benefit sought.  Therefore, the claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled for a Board hearing in October 2014.  However he withdrew the request for the hearing prior to the scheduled hearing.

The  issue of entitlement to service connection for diabetes mellitus has been raised in a June 2013 regional office hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   In addition, in a July 2014 statement, the Veteran requested a Decision Review Officer (DRO) review and hearing before the DRO in response to a May 2014 rating decision that found CUE in the effective date assigned for the award of service connection for bilateral hearing loss, and that assigned an effective date of March 6, 2012, for the award of service connection.  38 U.S.C.A. § 3.103(c) (2014).  Those claims have not been addressed by the RO and the Board does not have jurisdiction over those issues.  Therefore, they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an April 2011 decision, the Board denied the issue of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of a fracture of the proximal right femur.  

2.  The evidence received since the April 2011 Board decision, by itself or when considered with the previous evidence of record, is cumulative and redundant of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim; the claim is not reopened.

3.  Prior to June 14, 2013, the Veteran had at worst, Level IV hearing impairment in the right ear and Level II in the left ear. 

4.  As of June 14, 2013, the Veteran had, at worst, Level V hearing impairment in the right ear and Level V in the left ear.


CONCLUSIONS OF LAW

1.  The April 2011 Board decision that denied the issue of entitlement to service connection for a lumbar spine disability, to include as secondary to the proximal right femur is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1104 (2014).

3.  The criteria for a compensable rating prior to June 14, 2013, for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

4.  The criteria for rating of 20 percent, but not higher, are met as of June 14, 2013, but not earlier for bilateral hearing loss disability.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Letters dated in March 2012, July 2012, and June 2013 satisfied the duty to notify.  The letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters also addressed the evidence the Veteran needed to show to reopen a claim for service connection for a lumbar spine disability.  The claims were last re-adjudicated in a May 2014 supplemental statement of the case.

VA's duty to assist the Veteran in the development of the claim includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service medical records, and post-service reports of VA examination and identified private treatment.  The record contains several adequate VA examinations to assess the severity of the Veteran's bilateral hearing loss disability.  The Veteran has not argued, and the record does not show, that the examinations are inadequate for rating purposes.

Although the Veteran was provided a general medical examination in March 2013, the Veteran was not provided a VA examination specifically with regard to his lumbar spine disorder.  However, the Board finds that such an examination was not required because new and material evidence has not been received to reopen the claim for service connection for a lumbar spine disability, and the duty to assist a claimant by providing a medical examination or medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  38 C.F.R. § 3.159(c)(4) (2014).

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  Therefore, the Board finds that the duty to assist is satisfied.  38 C.F.R. § 3.159(c) (2014).

New and material

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2014); 38 C.F.R. § 20.1100(a) (2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence has not been previously presented to VA.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed an original claim of entitlement to service connection for a lumbar spine disability in July 2007.  A December 2008 rating decision denied service connection based on a finding that there was no evidence of any current disability.  The Veteran appealed the RO decision to the Board and the appeal was denied in an April 2011 Board decision.  In July 2015, an authorized delegate of the Chairman of the Board denied the Veteran's Motion for Reconsideration as to the issue of entitlement to service connection for a lumbar spine disability.

In the April 2011 denial, the Board found that the Veteran's diagnosed lumbar spine disability was not incurred in or aggravated by service or proximately due to a service-connected right proximal femur disability.  The pertinent evidence of record at the time of the April 2011 Board decision included the Veteran's service medical records, which are silent for evidence of a in-service back disorder and an August 2008 VA examination and opinion that found the Veteran's back condition was not related to the right proximal femur disability.  The evidence received since the April 2011 Board denial includes a September 2011 claim for a total rating by reason of individual unemployability (TDIU) which the RO construed as a new claim for service connection for a lumbar spine disability and a March 2013 VA general medical examination and recent VA treatment records.  The medical evidence continues to show a current spine disability.

The basis for the prior denial was the absence of evidence linking any current lumbar spine disability to service or to a service-connected proximal right femur disability.  To the extent additional evidence has been added to the record, that evidence is cumulative of evidence already of record and generally shows the presence of and treatment for a current lumbar spine disability.  None of the additional evidence provides a nexus to service or to a service-connected disability or shows inservice findings of back complaints.  Evidence of a current disability was of record at the time of the prior Board denial.  The more recent VA treatment reports and March 2013 VA examination continue to support a finding that there is a current lumbar spine disability, which was shown at the time of the previous final denials.  However, the new evidence does not show any injury in service, or any relationship between a current lumbar spine disability and service or any service-connected disability.  Therefore, the new evidence does not create a reasonable possibility of an allowance of the claim and therefore, the new evidence is not material.  The Veteran's assertions that a current lumbar spine disability is related to service or a service-connected disability are cumulative of contentions considered at the time of the previous final denial and do not constitute new evidence.

In this case, the application to reopen the previously denied claim for service connection for a lumbar spine disability must be denied because none of the new evidence relates to any basis for prior denial.  To the extent the evidence shows continued treatment for a lumbar spine disability, this evidence is duplicative.  

As new and material evidence has not been received, the application to reopen the claim must be denied.  Although the threshold to reopen is low, that threshold is not met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss Disability

The Veteran's bilateral hearing loss disability has been assigned a rating under Diagnostic Code 6100.  Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII (2014).

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85(a) (2014).  Numeric designations of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss. 38 C.F.R. § 4.85, Table VI (2014).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  That average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the numeral designation for hearing impairment from Table VI or Table VIA. 38 C.F.R. § 4.85(d) (2014).

Where pure tone thresholds are 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, either Table VI or Table VIA is applied, and whichever results in the higher Roman numeral shall be applied.  38 C.F.R. § 4.86(a) (2014).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied. 38 C.F.R. § 4.86(b) (2014).

In an April 2011 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
65
60
LEFT
30
50
50
60
60

Those results show an average puretone threshold of 57.5 decibels in the right ear and 55 decibels in the left ear.  Speech recognition ability was 92 percent in the right ear and of 92 in the left ear.  Applying those values to Table VI results in a numeric designation of Level II in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 0 percent disability rating.  An exceptional pattern of hearing loss was not shown.  Acoustic reflex testing and or acoustic reflex decay were unremarkable for rating purposes.

In a November 2012 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
55
65
65
LEFT
35
45
55
60
60

The results show an average puretone threshold of 60 decibels in the right ear and 55 decibels in the left ear.  Speech recognition ability was 84 on the right and 86 on the left.  The results for the Veteran's right ear meet the requirement for exceptional patterns of hearing as the readings from 1000 to 4000 Hertz were all 55 or more.  38 C.F.R. § 4.86 (2014).  The right ear results in a numeric designation of Level III under Table VI and a designation of Level IV under Table VIA.  38 C.F.R. § 4.85, Table VI, Table VIA (2014).  Application of Table VIA results in the higher numeral IV that applies for the right ear.  No pattern of exceptional hearing is shown for the left ear.  Applying the left ear values to Table VI results in a numeric designation of Level II.  38 C.F.R. § 4.85, Table VI (2014).  Applying the numeric designations for both ears to Table VII results in a 0 percent disability rating.

Findings for acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were normal.  In regard to functional impact, the Veteran reported hearing loss made it difficult to hear, especially with background noise present.  The examiner indicated that hearing loss did not make the Veteran unemployable. 

In a July 2013 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
70
70
LEFT
60
65
65
75
70

Those results show a puretone threshold average of 66 decibels on the right and 69 decibels on the left.  The examination report indicated that test results were valid for rating purposes.  The examiner indicated that the use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, and/or inconsistent speech discrimination scores that made combined use of the puretone average and speech discrimination scores inappropriate. 

Findings for acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were normal.  In regard to functional impact, the Veteran reported difficulty hearing in all situations.

The results for both ears meet the requirement for exceptional patterns of hearing because all values from 1000 to 4000 Hertz are 55 or more.  38 C.F.R. § 4.86 (2014).  Under Table VIA, the right ear results in a numeric designation of Level V and the left ear results in a numeric designation of Level V.  38 C.F.R. § 4.85, Table VIA (2014).  Applying the numeric designations for both ears to Table VII results in a 20 percent disability rating.

There are two private audiograms of record.  An August 2010 private hearing evaluation is dated many years prior to the date of the claim for increase.  A June 2013 private audiology report shows speech audiology testing was conducted using the NU-6 speech material rather than the Maryland CNC test.  38 C.F.R. § 4.85(a) (2014).  In addition, the chart provided appears to not provide specific readings at 3000 Hertz.  Therefore, those results are not incomplete for rating purposes.  There are no other VA Medical Center or private audiogram findings of record.

However, a VA audiologist has certified that the use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, and/or inconsistent speech discrimination scores that made combined use of the puretone average and speech discrimination scores inappropriate.  Therefore, the Board will considered the June 2013 private audiology report in the absence of speech recognition scores and applying Table VIA, making the best effort to determine the readings, resolving reasonable doubt in favor of the Veteran.

At the June 14, 2013, private examination, pure tone thresholds in decibels, as near as can be determined, were:



HERTZ



1000
2000
3000
4000
RIGHT
65
65
70
70
LEFT
65
65
70
75

Those results show a puretone threshold average of 67.5 decibels on the right and 68.75 decibels on the left.  The results for both ears meet the requirement for exceptional patterns of hearing because all values from 1000 to 4000 Hertz are 55 or more.  38 C.F.R. § 4.86 (2014).  Under Table VIA, the right ear results in a numeric designation of Level V and the left ear results in a numeric designation of Level V.  38 C.F.R. § 4.85, Table VIA (2014).  Applying the numeric designations for both ears to Table VII results in a 20 percent disability rating.

Therefore, the Board finds that the criteria for a 20 percent rating were met as of the June 14, 2013, date of the private audiology examination.  Prior to June 14, 2012, the Veteran's bilateral hearing loss disability was not shown to be worse than Level IV in the right ear and Level II in the ear.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, a rating in excess of 0 percent prior to June 14, 2013, was not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014). 

As of June 14, 2013, but not earlier, the Veteran's bilateral hearing loss disability has not been shown to be worse than Level V in both ears.  Those results fall within the scheduler criteria for a 20 percent rating, when using the exceptional pattern of hearing Table VIA.  Therefore, the Board finds that a rating in excess of 20 percent as of June 14, 2013, is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100, 4.86 (2014). 

Consideration has been given to assigning further staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular than that those staged ratings currently assigned. 

In addition to providing objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board has considered the Veteran's statements regarding the severity of his hearing loss and his ability to hear people.  The Board does not discount the difficulties that the Veteran experiences as a result of bilateral hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations. The Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria which includes the Veteran's reported functional loss and difficulty hearing with background noise.  The current schedular rating considers the Veteran' exceptional pattern of hearing loss.  There is no indication that the average industrial impairment from the bilateral hearing loss disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalizations or that hearing loss caused marked interference with employment or his prior employment.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss, and the evidence supports the assignment of a 20 percent rating, but not higher, as of June 14, 2013, but not earlier.  The preponderance of the evidence is against any further increase.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim for service connection for a lumbar spine disability, to include as secondary to residuals of a fracture of the proximal right femur is denied. 

Entitlement to a compensable rating prior to June 14, 2013, for bilateral hearing loss disability is denied.

Entitlement to a 20 percent rating, but not higher, for bilateral hearing loss disability as of June 14, 2013, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


